Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  March 19, 2021                                                                    Bridget M. McCormack,
                                                                                                Chief Justice

  161007 & (38)                                                                             Brian K. Zahra
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Elizabeth T. Clement
                                                                                       Megan K. Cavanagh
  COSETTE ROWLAND, Personal Representative,                                            Elizabeth M. Welch,
  of the ESTATE OF VIRGINIA KERMATH,                                                                 Justices
              Plaintiff-Appellant,
  v                                                        SC: 161007
                                                           COA: 345650
                                                           Oakland CC: 2016-156377-NO
  INDEPENDENCE VILLAGE OF OXFORD,
  LLC, UNIFIED MANAGEMENT SERVICES,
  and SENIOR VILLAGE MANAGEMENT,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion to strike is GRANTED. The application for leave
  to appeal the January 14, 2020 judgment of the Court of Appeals is considered. We direct
  the Clerk to schedule oral argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing: (1) whether the Court of
  Appeals properly applied the test for assessing the foreseeability of the alleged harm, see
  Bertin v Mann, 502 Mich 603, 620-621 (2018) (saying, albeit in the assumption of the risk
  context, that the test for foreseeability “is objective and focuses on what risks a reasonable
  participant, under the circumstances, would have foreseen. The risk must be defined by
  the factual circumstances of the case—it is not enough that the participant could foresee
  being injured in general; the participant must have been able to foresee that the injury could
  arise through the ‘mechanism’ it resulted from”); (2) whether the Court of Appeals erred
  by holding that no special relationship exists between the senior living facility at issue and
  its residents, including the decedent. See Bailey v Schaaf, 494 Mich 595 (2013); Williams
  v Cunningham Drug Stores, Inc, 429 Mich 495 (1988); and (3) whether the Court of
  Appeals erred in concluding that appellees did not owe the decedent a common law duty
  to monitor and secure the side entrances and exits to the facility, see Hill v Sears, Roebuck
  & Co, 492 Mich 651 (2012); Valcaniant v Detroit Edison, Co, 470 Mich 82 (2004). The
  appellant’s brief should be filed by September 7, 2021, with no extensions except upon a
  showing of good cause. In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. A reply, if any, must be filed by
                                                                                                               2

the appellant within 14 days of being served with the appellees’ brief. The parties should
not submit mere restatements of their application papers.

        The Litigation, Negligence Law, and Elder Law Sections of the State Bar of
Michigan, the Michigan Association for Justice, and the Michigan Defense Trial Counsel,
Inc., are invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.

       BERNSTEIN J., not participating because he has a family member with an interest
that could be affected by the proceeding.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 19, 2021
       b0316
                                                                             Clerk